UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08226 Templeton Global Investment Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 03/31 Date of reporting period: 6/30/17 Item 1. Schedule of Investments. TEMPLETON GLOBAL INVESTMENT TRUST Statement of Investments, June 30, 2017 (unaudited) Templeton Dynamic Equity Fund Industry Shares Value Common Stocks 85.8% Canada 2.5% Barrick Gold Corp Metals & Mining 12,160 $ 193,466 Suncor Energy Inc Oil, Gas & Consumable Fuels 3,300 96,468 289,934 China 3.7% China Merchants Port Holdings Co. Ltd Transportation Infrastructure 38,000 105,370 China Mobile Ltd Wireless Telecommunication Services 9,000 95,501 NetEase Inc., ADR Internet Software & Services 780 234,491 435,362 Denmark 3.7% DONG Energy AS Electric Utilities 4,120 186,017 H. Lundbeck AS Pharmaceuticals 4,340 243,621 429,638 France 1.5% Total SA. Oil, Gas & Consumable Fuels 3,570 176,509 Germany 2.7% Deutsche Lufthansa AG Airlines 8,980 204,379 Telefonica Deutschland Holding AG Diversified Telecommunication Services 22,470 112,239 316,618 Hong Kong 1.3% AIA Group Ltd Insurance 21,000 153,444 Israel 0.9% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals 3,120 103,646 Italy 0.8% Eni SpA Oil, Gas & Consumable Fuels 6,254 94,010 Japan 4.6% Kirin Holdings Co. Ltd Beverages 6,400 130,236 Panasonic Corp Household Durables 8,700 117,872 SoftBank Group Corp Wireless Telecommunication Services 2,300 186,008 Suntory Beverage & Food Ltd Beverages 2,300 106,734 540,850 Netherlands 3.1% NN Group NV Insurance 6,970 247,761 QIAGEN NV Life Sciences Tools & Services 3,432 115,075 362,836 Portugal 1.0% Galp Energia SGPS SA, B Oil, Gas & Consumable Fuels 7,420 112,343 Singapore 2.1% a Flex Ltd Electronic Equipment, Instruments & Components 8,630 140,755 United Overseas Bank Ltd Banks 6,300 105,793 246,548 South Korea 2.7% Hana Financial Group Inc Banks 3,037 120,029 Shinhan Financial Group Co. Ltd Banks 4,566 196,609 316,638 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Dynamic Equity Fund (continued) Industry Shares Value Common Stocks (continued) Switzerland 4.3% Novartis AG Pharmaceuticals 1,350 $ 112,365 Roche Holding AG Pharmaceuticals 1,090 277,630 UBS Group AG Capital Markets 6,380 108,069 498,064 Taiwan 2.6% Catcher Technology Co. Ltd Technology Hardware, Storage & Peripherals 9,900 118,400 Taiwan Semiconductor Manufacturing Co. Ltd Semiconductors & Semiconductor Equipment 27,000 185,217 303,617 Thailand 2.9% Bangkok Bank PCL, fgn Banks 20,700 120,221 Krung Thai Bank PCL, fgn Banks 399,200 221,255 341,476 United Kingdom 7.6% Aviva PLC Insurance 15,400 105,512 BAE Systems PLC Aerospace & Defense 12,850 106,034 BP PLC Oil, Gas & Consumable Fuels 43,330 249,914 HSBC Holdings PLC Banks 12,471 115,609 Prudential PLC Insurance 4,890 112,166 Royal Dutch Shell PLC, A, ADR Oil, Gas & Consumable Fuels 3,840 204,250 893,485 United States 37.8% a Alphabet Inc., A Internet Software & Services 230 213,826 American International Group Inc Insurance 2,710 169,429 Apple Inc Technology Hardware, Storage & Peripherals 2,020 290,920 Autoliv Inc Auto Components 990 108,702 The Bank of New York Mellon Corp Capital Markets 4,330 220,917 Capital One Financial Corp Consumer Finance 1,170 96,665 Comcast Corp., A Media 8,100 315,252 CVS Health Corp Food & Staples Retailing 1,700 136,782 Devon Energy Corp Oil, Gas & Consumable Fuels 2,390 76,408 Eastman Chemical Co Chemicals 1,390 116,746 a eBay Inc Internet Software & Services 3,130 109,300 Eli Lilly & Co Pharmaceuticals 3,570 293,811 JPMorgan Chase & Co Banks 3,210 293,394 LyondellBasell Industries NV, A Chemicals 3,340 281,863 Medtronic PLC Health Care Equipment & Supplies 2,500 221,875 Microsoft Corp Software 4,510 310,874 Oracle Corp Software 6,760 338,947 Perrigo Co. PLC Pharmaceuticals 2,510 189,555 The Procter & Gamble Co Household Products 1,870 162,971 Rockwell Collins Inc Aerospace & Defense 1,720 180,738 Twenty-First Century Fox Inc., A Media 6,570 186,194 Voya Financial Inc Diversified Financial Services 2,680 98,865 4,414,034 Total Common Stocks (Cost $8,956,423) 10,029,052 |2 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Dynamic Equity Fund (continued) Industry Shares Value Management Investment Companies 6.8% United States 6.8% iShares Global Consumer Staples ETF Diversified Financial Services 2,200 $ 224,928 iShares MSCI ACWI ETF Diversified Financial Services 8,762 573,823 Total Management Investment Companies (Cost $743,386) 798,751 Total Investments before Short Term Investments (Cost $9,699,809) 10,827,803 Short Term Investments (Cost $870,838) 7.4% Money Market Funds 7.4% United States 7.4% b,c Institutional Fiduciary Trust Money Market Portfolio, 0.58% 870,838 870,838 Total Investments (Cost $10,570,647) 100.0% 11,698,641 Other Assets, less Liabilities (0.0)% † (4,416 ) Net Assets 100.0% $ 11,694,225 See Abbreviations on page 16. † Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 6 regarding investments in affiliated management investment companies. c The rate shown is the annualized seven-day yield at period end. |3 TEMPLETON GLOBAL INVESTMENT TRUST Statement of Investments, June 30, 2017 (unaudited) Templeton Emerging Markets Small Cap Fund Shares/ Industry Rights Value Common Stocks and Other Equity Interests 93.2% Austria 0.8% DO & CO Restaurants & Catering AG. Hotels, Restaurants & Leisure 92,774 $ 6,592,447 Botswana 0.2% Letshego Holdings Ltd Consumer Finance 9,617,099 2,011,753 Brazil 2.5% Arezzo Industria e Comercio SA Textiles, Apparel & Luxury Goods 236,100 2,330,189 Grendene SA Textiles, Apparel & Luxury Goods 1,022,612 7,908,138 a Ser Educacional SA, Reg S. Diversified Consumer Services 1,036,500 7,662,141 Wiz Solucoes e Corretagem de seguros SA Insurance 691,300 3,837,948 21,738,416 China 10.3% b Baozun Inc., ADR Internet Software & Services 192,541 4,268,634 Bloomage Biotechnology Corp. Ltd Chemicals 3,225,000 6,195,767 Chongqing Machinery & Electric Co. Ltd., H Industrial Conglomerates 25,310,000 3,274,067 COSCO Shipping Ports Ltd Transportation Infrastructure 7,003,861 8,216,883 b,c Digital China Holdings Ltd IT Services 6,276,000 4,830,938 Green Seal Holding Ltd Chemicals 866,000 3,604,297 b,c Health and Happiness H&H International Holdings Ltd Food Products 1,851,500 4,685,811 Jiangling Motors Corp. Ltd., B Automobiles 3,948,718 8,304,307 Luye Pharma Group Ltd Pharmaceuticals 6,539,500 3,584,779 b Sohu.com Inc Internet Software & Services 77,722 3,502,153 Sunny Optical Technology Group Co. Ltd Electronic Equipment, Instruments & Components 1,002,000 8,983,382 TravelSky Technology Ltd., H. IT Services 4,567,200 13,454,017 Uni-President China Holdings Ltd Food Products 11,454,000 9,256,795 b Xinchen China Power Holdings Ltd Auto Components 11,735,200 2,074,167 c Xinyi Solar Holdings Ltd Semiconductors & Semiconductor Equipment 18,680,200 5,335,320 89,571,317 Czech Republic 1.6% b Fortuna Entertainment Group NV. Hotels, Restaurants & Leisure 899,465 5,468,710 d Moneta Money Bank AS, 144A Banks 2,567,132 8,601,273 14,069,983 Egypt 2.6% b Arabian Food Industries Co. DOMTY Food Products 2,409,850 1,187,636 Eastern Tobacco Tobacco 232,582 3,593,982 Egyptian International Pharmaceuticals EIPICO Pharmaceuticals 1,373,432 8,375,510 b Global Telecom Holding SAE. Wireless Telecommunication Services 15,222,239 5,754,544 Integrated Diagnostics Holdings PLC Health Care Providers & Services 1,049,430 4,090,153 23,001,825 Georgia 1.0% b,d Georgia Healthcare Group PLC, 144A Health Care Providers & Services 1,950,607 9,038,765 Hong Kong 3.4% Amvig Holdings Ltd Containers & Packaging 6,108,000 1,877,519 Bonjour Holdings Ltd Specialty Retail 10,798,150 539,372 I.T Ltd Specialty Retail 12,510,395 6,168,873 Ju Teng International Holdings Ltd Electronic Equipment, Instruments & Components 17,608,000 7,194,072 Luk Fook Holdings (International) Ltd Specialty Retail 3,888,000 13,295,713 Sa Sa International Holdings Ltd Specialty Retail 1,526,127 602,026 29,677,575 Hungary 1.0% Richter Gedeon Nyrt Pharmaceuticals 330,880 8,649,746 Quarterly Statement of Investments | See Notes to Statements of Investments. | 4 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Small Cap Fund (continued) Shares/ Industry Rights Value Common Stocks and Other Equity Interests (continued) India 18.3% Apollo Tyres Ltd Auto Components 5,685,518 $ 21,177,719 Bajaj Holdings & Investment Ltd Diversified Financial Services 914,070 29,886,920 Balkrishna Industries Ltd Auto Components 364,601 9,383,595 Biocon Ltd Biotechnology 1,393,872 7,140,844 b Dalmia Bharat Ltd Construction Materials 182,460 6,973,405 b Equitas Holdings Ltd Consumer Finance 3,113,000 7,226,091 Federal Bank Ltd Banks 14,162,144 24,732,249 Glenmark Pharmaceuticals Ltd Pharmaceuticals 526,202 5,152,904 Great Eastern Shipping Co. Ltd Oil, Gas & Consumable Fuels 717,900 4,513,816 JK Cement Ltd Construction Materials 761,388 11,062,631 Redington India Ltd Electronic Equipment, Instruments & Components 3,978,049 8,061,367 Tata Chemicals Ltd Chemicals 1,700,500 15,972,121 b Vardhman Textiles Ltd Textiles, Apparel & Luxury Goods 468,044 8,255,595 159,539,257 Indonesia 1.4% b Bank Permata Tbk PT Banks 46,288,397 2,396,473 Mandom Indonesia Tbk PT Personal Products 2,341,500 3,065,780 b Panin Financial Tbk PT. Insurance 396,600,700 6,963,388 12,425,641 Japan 0.4% Hexindo Adiperkasa Tbk PT Trading Companies & Distributors 13,008,000 3,757,704 Kuwait 0.0% † b,e National Gulf Holding Diversified Financial Services 1,021,638 377,422 Malaysia 2.0% 7-Eleven Malaysia Holdings Bhd Food & Staples Retailing 16,197,500 5,169,616 Hartalega Holdings Bhd Health Care Equipment & Supplies 1,225,800 2,107,491 Oldtown Bhd Food Products 15,124,025 10,147,278 17,424,385 Mexico 1.8% Grupo Herdez SAB de CV Food Products 4,483,374 9,691,578 Nemak SAB de CV Auto Components 6,720,300 6,447,015 16,138,593 Nigeria 0.2% UAC of Nigeria PLC Food Products 30,288,005 1,486,254 Pakistan 1.1% Habib Bank Ltd Banks 2,963,600 7,626,904 The Hub Power Co. Ltd Independent Power & Renewable Electricity Producers 600,000 672,325 United Bank Ltd Banks 434,000 976,769 9,275,998 Peru 0.8% a Intercorp Financial Services Inc., Reg S Banks 200,780 6,826,520 Philippines 1.3% DMCI Holdings Inc Industrial Conglomerates 14,469,300 4,046,313 International Container Terminal Services Inc Transportation Infrastructure 2,817,780 5,465,612 Pepsi-Cola Products Philippines Inc Beverages 21,736,200 1,405,381 10,917,306 Poland 2.9% Amica SA Household Durables 112,408 5,513,840 Fabryki Mebli Forte SA Household Durables 363,000 8,067,755 Prime Car Management SA. Road & Rail 323,178 3,122,535 |5 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Small Cap Fund (continued) Shares/ Industry Rights Value Common Stocks and Other Equity Interests (continued) Poland (continued) Wawel SA Food Products 15,078 $ 4,801,846 b Work Service SA Professional Services 1,517,548 3,481,319 24,987,295 Russia 3.3% a Globaltrans Investment PLC, GDR, Reg S. Road & Rail 117,550 893,380 b,d Lenta Ltd., GDR, 144A Food & Staples Retailing 208,000 1,208,480 a,b Mail.Ru Group Ltd., GDR, Reg S Internet Software & Services 464,316 12,234,727 a TMK PAO, GDR, Reg S Energy Equipment & Services 1,044,874 5,537,832 a,b X5 Retail Group NV, GDR, Reg S. Food & Staples Retailing 247,043 8,560,040 28,434,459 South Korea 10.0% Bukwang Pharmaceutical Co. Ltd Pharmaceuticals 113,469 2,115,905 Fila Korea Ltd Textiles, Apparel & Luxury Goods 175,259 13,087,826 GS Home Shopping Inc Internet & Direct Marketing Retail 5,093 1,029,338 Hankook Tire Worldwide Co. Ltd Diversified Financial Services 484,000 9,215,585 Hans Biomed Corp Biotechnology 435,466 6,636,984 Interojo Co. Ltd Health Care Equipment & Supplies 109,030 3,371,090 Interpark Holdings Corp Internet & Direct Marketing Retail 170,863 902,868 I-Sens Inc Health Care Equipment & Supplies 181,746 4,365,346 KT Skylife Co. Ltd Media 115,147 1,644,339 LF Corp Textiles, Apparel & Luxury Goods 204,751 5,364,983 Mando Corp Auto Components 33,891 7,622,241 Medy-tox Inc Biotechnology 29,386 14,373,071 Sebang Global Battery Co. Ltd Auto Components 238,646 8,285,379 Vieworks Co. Ltd Health Care Equipment & Supplies 151,355 7,601,262 Youngone Corp Textiles, Apparel & Luxury Goods 61,846 1,841,989 87,458,206 Sri Lanka 1.8% Hatton National Bank PLC Banks 532,397 840,142 Hemas Holdings PLC Industrial Conglomerates 14,964,257 15,017,438 15,857,580 Switzerland 1.1% b Wizz Air Holdings PLC Airlines 315,667 9,954,476 Taiwan 9.0% ADLINK Technology Inc Technology Hardware, Storage & Peripherals 4,328,797 8,773,241 Eclat Textile Co. Ltd Textiles, Apparel & Luxury Goods 570,000 6,957,623 Flytech Technology Co. Ltd Electronic Equipment, Instruments & Components 2,181,220 7,119,070 Merida Industry Co. Ltd Leisure Products 2,188,000 11,734,026 Novatek Microelectronics Corp. Ltd Semiconductors & Semiconductor Equipment 1,976,000 7,996,578 Pacific Hospital Supply Co. Ltd Health Care Equipment & Supplies 1,552,000 4,023,742 PChome Online Inc Internet Software & Services 1,177,020 9,100,471 Primax Electronics Ltd Technology Hardware, Storage & Peripherals 3,733,500 7,665,013 Shin Zu Shing Co. Ltd Machinery 1,793,000 5,692,719 St. Shine Optical Co. Ltd Health Care Equipment & Supplies 189,000 3,954,860 TTY Biopharm Co. Ltd Pharmaceuticals 1,626,900 5,406,228 78,423,571 Thailand 2.5% Delta Electronics Thailand PCL, fgn Electronic Equipment, Instruments & Components 950,900 2,431,915 Dynasty Ceramic PCL, fgn Building Products 16,746,100 2,004,398 Major Cineplex Group PCL, fgn Media 5,920,300 5,890,629 |6 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Small Cap Fund (continued) Shares/ Industry Rights Value Common Stocks and Other Equity Interests (continued) Thailand (continued) TISCO Financial Group PCL, fgn Banks 5,172,000 $ 11,588,207 21,915,149 Turkey 4.9% b,f Bizim Toptan Satis Magazalari AS Food & Staples Retailing 284,304 973,367 Coca-Cola Icetek AS Beverages 225,859 2,591,256 a,b Mavi Giyim Sanayi Ve Ticaret AS, B, Reg S. Textiles, Apparel & Luxury Goods 361,100 4,409,614 b Ozak Gayrimenkul Yatirim Ortakligi Equity Real Estate Investment Trusts (REITs) 7,266,311 4,438,734 Pinar Entegre Et ve Un Sanayi AS Food Products 781,877 2,161,514 g Pinar Sut Mamulleri Sanayii AS Food Products 3,279,170 13,705,134 b,g Reysas Gayrimenkul Yatirim Ortakligi AS Equity Real Estate Investment Trusts (REITs) 24,575,397 7,052,265 Soda Sanayii AS Chemicals 3,906,515 7,281,151 42,613,035 United Arab Emirates 1.3% Agthia Group PJSC Food Products 1,299,581 1,977,854 Aramex PJSC Air Freight & Logistics 6,907,789 9,741,995 11,719,849 United Kingdom 0.8% Stock Spirits Group PLC Beverages 3,181,741 7,045,441 United States 1.4% b IMAX Corp Media 171,744 3,778,368 b Luxoft Holding Inc IT Services 141,513 8,611,066 12,389,434 Vietnam 3.5% DHG Pharmaceutical JSC. Pharmaceuticals 1,677,648 9,176,310 Hoa Phat Group JSC Metals & Mining 6,027,681 8,487,823 b Hoa Phat Group JSC, rts., 7/17/17 Metals & Mining 6,027,681 636,587 Imexpharm Pharmaceutical JSC Pharmaceuticals 559,484 1,563,355 Vietnam Container Shipping JSC Marine 1,326,893 3,690,193 Vietnam Dairy Products JSC Food Products 340,169 2,359,104 b Vingroup JSC Real Estate Management & Development 2,465,660 4,632,945 30,546,317 Total Common Stocks and Other Equity Interests (Cost $679,600,955) 813,865,719 Participatory Notes 1.2% Saudi Arabia 1.2% d Deutsche Bank AG/London, Saudi Dairy & Foodstuff Co., 144A, 4/12/18 Food Products 40,309 1,332,831 HSBC Bank PLC, Mouwasat Medical Services Co., 3/05/18 Health Care Providers & Services 213,070 8,863,358 Total Participatory Notes (Cost $8,195,853) 10,196,189 Preferred Stocks 0.9% Brazil 0.4% h Marcopolo SA, 4.613%, pfd Machinery 3,636,826 3,116,417 Chile 0.5% h Embotelladora Andina SA, 2.826%, pfd., A Beverages 1,250,500 4,792,146 Total Preferred Stocks (Cost $6,261,008) 7,908,563 Total Investments before Short Term Investments (Cost $694,057,816) 831,970,471 |7 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Small Cap Fund (continued) Shares Value Short Term Investments 5.7% Money Market Funds (Cost $44,411,482) 5.1% United States 5.1% i,j Institutional Fiduciary Trust Money Market Portfolio, 0.58% . 44,411,482 $ 44,411,482 Investments from Cash Collateral Received for Loaned Securities (Cost $5,567,416) 0.6% Money Market Funds 0.6% United States 0.6% i,j Institutional Fiduciary Trust Money Market Portfolio, 0.58% . 5,567,416 5,567,416 Total Investments (Cost $744,036,714) 101.0% 881,949,369 Other Assets, less Liabilities (1.0)% (8,539,572 ) Net Assets 100.0% $ 873,409,797 See Abbreviations on page 16. † Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At June 30, 2017, the aggregate value of these securities was $46,124,254, representing 5.3% of net assets. b Non-income producing. c A portion or all of the security is on loan at June 30, 2017. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At June 30, 2017, the aggregate value of these securities was $20,181,349, representing 2.3% of net assets. e Security has been deemed illiquid because it may not be able to be sold within seven days. f At June 30, 2017, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. g See Note 5 regarding holdings of 5% voting securities. h Variable rate security. The rate shown represents the yield at period end. i See Note 6 regarding investments in affiliated management investment companies. j The rate shown is the annualized seven-day yield at period end. |8 TEMPLETON GLOBAL INVESTMENT TRUST Statement of Investments, June 30, 2017 (unaudited) Templeton Frontier Markets Fund Shares/ Industry Rights Value Common Stocks and Other Equity Interests 87.7% Argentina 9.9% Banco Macro SA, ADR Banks 30,732 $ 2,833,183 BBVA Banco Frances SA, ADR Banks 91,001 1,722,649 Grupo Financiero Galicia SA, ADR Banks 40,331 1,719,714 Telecom Argentina SA, B, ADR Diversified Telecommunication Services 142,495 3,610,823 YPF Sociedad Anonima, D, ADR Oil, Gas & Consumable Fuels 123,000 2,693,700 12,580,069 Bangladesh 3.6% Beximco Pharmaceuticals Ltd Pharmaceuticals 165,436 231,871 Brac Bank Ltd Banks 3,576,512 3,585,598 Islami Bank Bangladesh Ltd Banks 1,740,800 694,637 4,512,106 Cambodia 0.4% NagaCorp Ltd Hotels, Restaurants & Leisure 1,048,311 550,488 Egypt 5.2% a Commercial International Bank Egypt SAE Banks 417,200 1,840,101 Egyptian International Pharmaceuticals EIPICO Pharmaceuticals 316,015 1,927,133 b Global Telecom Holding SAE Wireless Telecommunication Services 7,536,676 2,849,130 6,616,364 Kenya 6.5% East African Breweries Ltd Beverages 1,692,300 3,916,606 KCB Group Ltd Banks 11,963,568 4,355,108 8,271,714 Kuwait 9.4% Agility Public Warehousing Co. KSC. Air Freight & Logistics 52,838 142,782 Human Soft Holding Co. KSC Diversified Consumer Services 264,502 3,660,927 a Mezzan Holding Co Food Products 140,260 438,182 Mobile Telecommunications Co. KSC Wireless Telecommunication Services 1,978,572 2,738,508 National Bank of Kuwait SAKP Banks 1,850,487 4,116,259 b,c National Gulf Holding Diversified Financial Services 2,103,637 777,143 11,873,801 Nigeria 3.5% Guaranty Trust Bank PLC Banks 15,869,637 1,515,890 Nigerian Breweries PLC Beverages 3,290,405 1,418,859 UAC of Nigeria PLC Food Products 10,453,543 512,963 Zenith Bank PLC Banks 17,274,912 984,888 4,432,600 Oman 1.9% Bank Muscat SAOG Banks 2,481,598 2,421,951 Pakistan 3.5% Habib Bank Ltd Banks 334,000 859,558 Indus Motor Co. Ltd Automobiles 57,414 975,698 United Bank Ltd Banks 1,158,200 2,606,668 4,441,924 Peru 2.5% Alicorp SA Food Products 257,788 645,253 Compania de Minas Buenaventura SA, ADR. Metals & Mining 111,550 1,282,825 InRetail Peru Corp Food & Staples Retailing 71,862 1,257,585 Quarterly Statement of Investments | See Notes to Statements of Investments. | 9 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Frontier Markets Fund (continued) Shares/ Industry Rights Value Common Stocks and Other Equity Interests (continued) Peru (continued) d Intercorp Financial Services Inc., Reg S Banks 600 $ 20,400 3,206,063 Philippines 2.8% Ayala Corp Diversified Financial Services 24,410 411,509 BDO Unibank Inc Banks 513,800 1,263,597 DMCI Holdings Inc Industrial Conglomerates 2,799,700 782,931 Metropolitan Bank & Trust Co Banks 364,170 631,983 Robinsons Retail Holdings Inc Food & Staples Retailing 260,630 449,714 3,539,734 Romania 2.4% b Banca Transilvania. Banks 1,622,024 1,091,390 e OMV Petrom SA Oil, Gas & Consumable Fuels 27,141,297 1,928,243 3,019,633 Senegal 3.1% Sonatel. Diversified Telecommunication Services 96,204 3,974,482 Sri Lanka 5.7% Commercial Bank of Ceylon PLC. Banks 1,605,070 1,460,059 Hatton National Bank PLC Banks 2,114,055 3,181,703 Hemas Holdings PLC Industrial Conglomerates 2,629,595 2,638,940 7,280,702 Togo 0.1% Ecobank Transnational Inc Banks 3,886,444 148,177 Ukraine 1.2% d MHP SA, GDR, Reg S Food Products 148,647 1,450,795 United Arab Emirates 3.9% Aramex PJSC Air Freight & Logistics 3,467,593 4,890,316 Vietnam 16.2% Binh Minh Plastics JSC Building Products 955,767 4,163,737 DHG Pharmaceutical JSC Pharmaceuticals 1,605,708 8,782,817 Hoa Phat Group JSC Metals & Mining 726,226 1,022,628 b Hoa Phat Group JSC, rts., 7/17/17. Metals & Mining 726,226 76,697 Imexpharm Pharmaceutical JSC Pharmaceuticals 535,938 1,497,561 Vietnam Container Shipping JSC. Marine 383,130 1,065,514 Vietnam Dairy Products JSC Food Products 573,587 3,977,880 20,586,834 Zimbabwe 5.9% Delta Corp. Ltd Beverages 5,908,770 7,504,138 Total Common Stocks and Other Equity Interests (Cost $83,338,782) 111,301,891 Participatory Notes 9.0% Saudi Arabia 9.0% f Deutsche Bank AG/London, Savola Al-Azizia United Co., 144A, 8/06/20 Food Products 85,993 1,157,993 HSBC Bank PLC, Mouwasat Medical Services Co., 3/05/18 Health Care Providers & Services 45,537 1,894,263 b Samba Financial Group, 5/06/20 Banks 372,767 2,579,445 |10 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Frontier Markets Fund (continued) Industry Shares Value Participatory Notes (continued) Saudi Arabia (continued) f Morgan Stanley BV, Al Rajhi Bank, 144A, 7/02/18 Banks 28,187 $ 520,875 Saudi British Bank, 144A, 9/08/17 Banks 130,910 911,097 Saudi Dairy & Foodstuff Co., 144A, 2/05/18 Food Products 96,049 3,175,893 Savola Al-Azizia United Co., 144A, 8/21/17. Food Products 92,035 1,239,355 Total Participatory Notes (Cost $9,898,430) 11,478,921 Preferred Stocks (Cost $34,941) 0.0% † Colombia 0.0% † g Bancolombia SA, 2.76%, ADR, pfd Banks 800 35,640 Total Investments before Short Term Investments (Cost $93,272,153) 122,816,452 Short Term Investments (Cost $6,012,557) 4.8% Money Market Funds 4.8% United States 4.8% h,i Institutional Fiduciary Trust Money Market Portfolio, 0.58% 6,012,557 6,012,557 Total Investments (Cost $99,284,710) 101.5% . 128,829,009 Other Assets, less Liabilities (1.5)% (1,858,493 ) Net Assets 100.0% $ 126,970,516 See Abbreviations on page 16. † Rounds to less than 0.1% of net assets. a A portion or all of the security purchased on a delayed delivery basis. b Non-income producing. c Security has been deemed illiquid because it may not be able to be sold within seven days. At June 30, 2017, the value of this security was $777,143, representing 0.6% of net assets. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At June 30, 2017, the aggregate value of these securities was $1,471,195, representing 1.2% of net assets. e At June 30, 2017, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At June 30, 2017, the aggregate value of these securities was $7,005,213, representing 5.5% of net assets. g Variable rate security. The rate shown represents the yield at period end. h See Note 6 regarding investments in affiliated management investment companies. i The rate shown is the annualized seven-day yield at period end. |11 TEMPLETON GLOBAL INVESTMENT TRUST Notes to Financial Statements (unaudited) 1. ORGANIZATION Templeton Global Investment Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of six separate funds (Funds), three of which are included in this report and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded |12 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. INCOME TAXES At June 30, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Templeton Templeton Dynamic Emerging Markets Templeton Frontier Equity Fund Small Cap Fund Markets Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended June 30, 2017, Templeton Emerging Markets Small Cap Fund held investments in affiliated companies as follows: Number of Number of Shares Held Shares Value at Realized at Beginning Gross Gross Held at End End of Investment Gain Name of Issuer of Period Additions Reductions of Period Period Income (Loss) Templeton Emerging Markets Small Cap Fund Non-Controlled Affiliates Pinar Sut Mamulleri Sanayii AS   $ $ $  Reysas Gayrimenkul Yatirim Ortakligi AS     Total Affiliated Securities (Value is 2.4% of Net Assets) $ $ $  |13 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended June 30, 2017, investments in affiliated management investment companies were as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Templeton Dynamic Equity Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio,0.58%. ) $ $ $ % a Templeton Emerging Markets Small Cap Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio,0.58%. ) $ $ $ % Templeton Frontier Markets Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio,0.58%. ) $ $ $ % a a Rounds to less than 0.1% 7. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. |14 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) A summary of inputs used as of June 30, 2017, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Templeton Dynamic Equity Fund Assets: Investments in Securities: Equity Investments a,b $ $  $  $ Management Investment Companies   Short Term Investments   Total Investments in Securities $ $  $  $ Templeton Emerging Markets Small Cap Fund Assets: Investments in Securities: Equity Investments: a Kuwait $  $  $ $ All Other Equity Investments b   Participatory Notes   Short Term Investments   Total Investments in Securities $ Templeton Frontier Markets Fund Assets: Investments in Securities: Equity Investments: a Kuwait $ $  $ $ All Other Equity Investments b   Participatory Notes   Short Term Investments   Total Investments in Securities $ A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. a Includes common and preferred stocks as well as other equity investments. b For detailed categories, see the accompanying Statements of Investments. 8. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management has reviewed the requirements and believes the adoption of the amendments to Regulation S-X will not have a material impact on the Funds financial statements and related disclosures. 9. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. |15 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) ABBREVIATIONS Selected Portfolio ADR American Depositary Receipt ETF Exchange Traded Fund GDR Global Depositary Receipt For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |16 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Matthew T. Hinkle, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Investment Trust By /s/ MATTHEW T. HINKLE Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date: August 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ MATTHEW T. HINKLE Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date: August 25, 2017 By /s/ ROBERT G. KUBILIS Robert G. Kubilis Chief Financial Officer and Chief Accounting Officer Date: August 25, 2017
